                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     No. 5:16-CR-266-FL-1

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
           v.                                  )                      ORDER
                                               )
                                               )
 IRVIN FIELDS,                                 )
                                               )



       This matter is before the court on defendant’s pro se motions to dismiss (DE 79, 80), filed

March 29, 2019 and April 1, 2019, respectively. Also before the court is defense counsel’s

motion to withdraw (DE 81), filed April 1, 2019. Defendant is DIRECTED to cease his writings

to the court. You shall act only through your appointed counsel. Defendant’s pro se motions

are DENIED without more. Going forward, so long as counsel is appointed, any pro se motion

submitted by you will be terminated as a pending motion by the clerk’s office without further order

from this court.

       Whether or not the actions herein taken obviate need for counsel’s motion to withdraw

remains to be seen. Hearing on this motion is set before the undersigned Monday, April 8, 2019,

at 1:30 p.m. at New Bern.

       SO ORDERED, this 1st day of April, 2019.



                                             _____________________________
                                             Louise W. Flanagan
                                             United States District Judge
